Exhibit 10.1

 

 

July 30, 2003

 

Geerlings & Wade, Inc.

960 Turnpike Street

Canton, MA 02021

 

Gentlemen:

 

Reference is made to that certain Credit Agreement dated as of February 24, 2003
among Geerlings & Wade, Inc. (the “Company”) and John M. Connors, Jr., James C.
Curvey, John J. Remondi, Gordon Romer and Robert L. Webb as Lenders (as amended,
restated, supplemented and otherwise modified from time to time, the “Credit
Agreement”). Capitalized terms used herein but without definition shall have the
meanings ascribed to such terms in the Credit Agreement.

 

The Company has advised the Lenders that an Event of Default is in existence
under Section 8.1.2 of the Credit Agreement as a result of the Company’s breach
of each of the Current Ratio covenant contained in Section 6.6 of the Credit
Agreement, the Quick Ratio covenant contained in Section 6.7 of the Credit
Agreement and the EBIT covenant contained in Section 6.8 of the Credit Agreement
for the month of June 2003 (the “Existing Event of Default”).

 

The Company has requested that (i) the Lenders waive the Existing Event of
Default and (ii) the Lenders waive the requirement that the Company comply with
the Current Ratio covenant contained in Section 6.6 of the Credit Agreement, the
Quick Ratio covenant contained in Section 6.7 of the Credit Agreement and the
EBIT covenant contained in Section 6.8 of the Credit Agreement for each of the
months of July, August, and September 2003.

 

The undersigned Lenders hereby (i) waive the Existing Event of Default caused by
the Company’s failure to comply with Sections 6.6, 6.7 and 6.8 of the Credit
Agreement for the month of June 2003 and (ii) waive the requirement that the
Company comply with Sections 6.6, 6.7 and 6.8 of the Credit Agreement for each
of the months of July, August, and September 2003.

 



--------------------------------------------------------------------------------

Except to the extent specifically described herein, this letter shall not
constitute a waiver by the Lenders of any provisions of the Credit Agreement or
any of the other Credit Documents, and the waivers contained herein shall not be
construed as a waiver of any right or remedy on any future occasion.

 

Sincerely,

 

 

/s/ John M. Connors, Jr.

John M. Connors, Jr.

 

 

/s/ James C. Curvey

James C. Curvey

 

 

/s/ John J. Remondi

John J. Remondi

 

 

/s/ Gordon Romer

Gordon Romer

 

 

/s/ Robert L. Webb

Robert L. Webb

 

Acknowledged and Agreed:

 

 

GEERLINGS & WADE, INC.

 

 

By:  /s/ Huib E. Geerlings

Name: Huib E. Geerlings

Title: Chief Executive Officer

 

2